DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No.10,986,519. Although the claims at issue are not identical, they are not patentably distinct from each other because both inventions deal with a method for transmitting a request to a first base station to establish a connection; and in response to not receiving a correct response to establish the connection from the first base station: performing a cell reselection resulting in selection of a second base station; and transmitting, from a remote unit, a failure report to the second base station, wherein the failure report comprises the parameters gathered during the connection establishment failure with the first base station and the parameters gathered in the idle mode (See table below).


Current application 17/205,994


2. (New) A method comprising: 

receiving, while in a connected mode, an indication to monitor parameters of failures during a connection establishment from an idle mode; 
















in response to receiving the indication to monitor parameters, transitioning from the connected mode to the idle mode; 

monitoring the parameters in the idle mode; transmitting a request to a first base station to establish a connection; and 

in response to not receiving a correct response to establish the connection from the first base station: 

performing a cell reselection resulting in selection of a second base station; and 

transmitting, from a remote unit, a failure report to the second base station, wherein the failure report comprises the parameters gathered during the connection establishment failure with the first base station and the parameters gathered in the idle mode.  


















3. (New) The method of claim 2, wherein the indication to monitor parameters in the idle mode is received in response to a likelihood of a rogue base station being in an area.  

4. (New) The method of claim 2, wherein the parameters monitored in the idle mode comprise a time in the idle mode during communication with the first base station.  

5. (New) The method of claim 2, wherein the parameters monitored in the idle mode comprise a time taken to enter a connected mode during communication with the first base station.  

6. (New) The method of claim 2, wherein the parameters monitored in the idle mode comprise a number of attempts to send a connected mode setup during communication with the first base station. 
 
7. (New) The method of claim 6, further comprising determining whether the number of attempts passes a predetermined threshold, and, in response to the number of attempts passing the predetermined threshold, determining that a correct response from the first base station is not received.  

8. (New) The method of claim 2, wherein the parameters monitored in the idle mode comprise a number of connection mode setup messages that fail due to timeout.  

9. (New) The method of claim 2, wherein the parameters monitored in the idle mode comprise a number of identity requests from the first base station requesting an international mobile subscriber identity.
  
10. (New) The method of claim 2, wherein the parameters monitored in the idle mode comprise a computed confidence level that the first base station is a rogue base station.  

11. (New) The method of claim 2, further comprising ignoring broadcasted system information from the first base station during performing the cell reselection.


12. (New) The method of claim 2, wherein not receiving a correct response from the first base station comprises determining a security key mismatch, a certificate failure, an authentication failure, a connection setup failure, or some combination thereof.  
13. (New) An apparatus comprising: a receiver that receives, while in a connected mode, an indication to monitor parameters of failures during a connection establishment from an idle mode; a processor that: in response to receiving the indication to monitor parameters, transitions from the connected mode to the idle mode; and monitors the parameters in the idle mode; and a transmitter that transmits a request to a first base station to establish a connection, wherein, in response to not receiving a correct response to establish the connection from the first base station: the processor performs a cell reselection resulting in selection of a second base station; and the transmitter transmits a failure report to the second base station, wherein the failure report comprises the parameters gathered during the connection establishment failure with the first base station and the parameters gathered in the idle mode.  
14. (New) The apparatus of claim 13, wherein the indication to monitor parameters in the idle mode is received in response to a likelihood of a rogue base station being in an area.  
15. (New) An apparatus comprising: a transmitter that transmits an indication to a remote unit in a connected mode for the remote unit to monitor parameters of failures during a connection establishment from an idle mode, wherein the remote unit, in response to receiving the indication to monitor parameters, transitions from the connected mode to the idle mode and monitors the parameters in the idle mode; a receiver that receives a failure report from the remote unit, wherein the failure report comprises the parameters gathered during a connection establishment failure with a base station and the parameters gathered in the idle mode; and a processor that identifies a rogue base station from the failure report, wherein the transmitter transmits an alarm identifying the rogue base station.  
16. (New) The apparatus of claim 15, wherein the alarm comprises an identifier of the rogue base station.  
17. (New) The apparatus of claim 15, wherein the indication to monitor parameters in the idle mode is transmitted in response to a likelihood of the rogue base station being in an area used by the remote unit.  
18. (New) The apparatus of claim 15, wherein the parameters monitored in the idle mode comprise a number of attempts to send a connected mode setup during communication with the rogue base station.  
19. (New) The apparatus of claim 15, wherein the parameters monitored in the idle mode comprise a number of connection mode setup messages that fail due to timeout.  
20. (New) The apparatus of claim 15, wherein the parameters monitored in the idle mode comprise a number of identity requests from the rogue base station requesting an international mobile subscriber identity of the remote unit.  
21. (New) The apparatus of claim 15, wherein the parameters monitored in the idle mode comprise a computed confidence level corresponding to the rogue base station.   



Patent: US 10,986,519


1. A method comprising: 
receiving, while in a connected mode, an indication to monitor parameters of failures during a connection establishment from an idle mode, and the parameters to monitor comprise: a time in the idle mode during communication with the first base station; a time taken to enter a connected mode during communication with the first base station; a number of attempts to send a connected mode setup during communication with the first base station; a number of connection mode setup messages that fail due to timeout; a number of identity requests from the first base station requesting an international mobile subscriber identity; a computed confidence level that the first base station is a rogue base station; or some combination thereof; 
in response to receiving the indication to monitor parameters, transitioning from the connected mode to the idle mode; 
monitoring the parameters in the idle mode; transmitting a request to a first base station to establish a connection; and 
in response to not receiving a correct response to establish the connection from the first base station: 
performing a cell reselection resulting in selection of a second base station; and 
transmitting, from a remote unit, a failure report to the second base station, wherein the failure report comprises the parameters gathered during the connection establishment failure with the first base station and the parameters gathered in the idle mode, 
and the parameters in the failure report comprise: the time in the idle mode during communication with the first base station; the time taken to enter a connected mode during communication with the first base station; the number of attempts to send a connected mode setup during communication with the first base station; the number of connection mode setup messages that fail due to timeout; the number of identity requests from the first base station requesting an international mobile subscriber identity; the computed confidence level that the first base station is a rogue base station; or some combination thereof.
2. The method of claim 1, wherein the indication to monitor parameters in the idle mode is received in response to a likelihood of a rogue base station being in an area.
3. The method of claim 1, wherein the parameters monitored in the idle mode comprise the time in the idle mode during communication with the first base station.
4. The method of claim 1, wherein the parameters monitored in the idle mode comprise the time taken to enter a connected mode during communication with the first base station.
5. The method of claim 1, wherein the parameters monitored in the idle mode comprise the number of attempts to send a connected mode setup during communication with the first base station.
6. The method of claim 5, further comprising determining whether the number of attempts passes a predetermined threshold, and, in response to the number of attempts passing the predetermined threshold, determining that a correct response from the first base station is not received.
7. The method of claim 1, wherein the parameters monitored in the idle mode comprise the number of connection mode setup messages that fail due to timeout.
8. The method of claim 1, wherein the parameters monitored in the idle mode comprise the number of identity requests from the first base station requesting an international mobile subscriber identity.
9. The method of claim 1, wherein the parameters monitored in the idle mode comprise the computed confidence level that the first base station is a rogue base station.
10. The method of claim 1, further comprising ignoring broadcasted system information from the first base station during performing the cell reselection.
11. The method of claim 1, wherein not receiving a correct response from the first base station comprises determining a security key mismatch, a certificate failure, an authentication failure, a connection setup failure, or some combination thereof.

12. An apparatus comprising: a receiver that receives, while in a connected mode, an indication to monitor parameters of failures during a connection establishment from an idle mode, and the parameters to monitor comprise: a time in the idle mode during communication with the first base station; a time taken to enter a connected mode during communication with the first base station; a number of attempts to send a connected mode setup during communication with the first base station; a number of connection mode setup messages that fail due to timeout; a number of identity requests from the first base station requesting an international mobile subscriber identity; a computed confidence level that the first base station is a rogue base station; or some combination thereof; a processor that: in response to receiving the indication to monitor parameters, transitions from the connected mode to the idle mode; and monitors the parameters in the idle mode; and a transmitter that transmits a request to a first base station to establish a connection, wherein, in response to not receiving a correct response to establish the connection from the first base station: the processor performs a cell reselection resulting in selection of a second base station; and the transmitter transmits a failure report to the second base station, wherein the failure report comprises the parameters gathered during the connection establishment failure with the first base station and the parameters gathered in the idle mode, and the parameters in the failure report comprise: the time in the idle mode during communication with the first base station; the time taken to enter a connected mode during communication with the first base station; the number of attempts to send a connected mode setup during communication with the first base station; the number of connection mode setup messages that fail due to timeout; the number of identity requests from the first base station requesting an international mobile subscriber identity; the computed confidence level that the first base station is a rogue base station; or some combination thereof.
13. A method comprising: transmitting an indication to a remote unit in a connected mode for the remote unit to monitor parameters of failures during a connection establishment from an idle mode, and the parameters to monitor comprise: a time in the idle mode during communication with the first base station; a time taken to enter a connected mode during communication with the first base station; a number of attempts to send a connected mode setup during communication with the first base station; a number of connection mode setup messages that fail due to timeout; a number of identity requests from the first base station requesting an international mobile sub scriber identity; a computed confidence level that the first base station is a rogue base station; or some combination thereof, wherein the remote unit, in response to receiving the indication to monitor parameters, transitions from the connected mode to the idle mode and monitors the parameters in the idle mode; receiving a failure report from the remote unit, wherein the failure report comprises the parameters gathered during a connection establishment failure with abase station and the parameters gathered in the idle mode, and the parameters in the failure report comprise: the time in the idle mode during communication with the first base station; the time taken to enter a connected mode during communication with the first base station; the number of attempts to send a connected mode setup during communication with the first base station; the number of connection mode setup messages that fail due to timeout; the number of identity requests from the first base station requesting an international mobile subscriber identity; the computed confidence level that the first base station is a rogue base station; or some combination thereof; identifying a rogue base station from the failure report; and transmitting an alarm identifying the rogue base station.
14. The method of claim 13, wherein the alarm comprises an identifier of the rogue base station.
15. The method of claim 13, wherein the indication to monitor parameters in the idle mode is transmitted in response to a likelihood of the rogue base station being in an area used by the remote unit.
16. The method of claim 13, wherein the parameters monitored in the idle mode comprise the time in the idle mode during communication with the rogue base station.
17. The method of claim 13, wherein the parameters monitored in the idle mode comprise the time taken to enter a connected mode during communication with the rogue base station.
18. The method of claim 13, wherein the parameters monitored in the idle mode comprise the number of attempts to send a connected mode setup during communication with the rogue base station.
19. The method of claim 13, wherein the parameters monitored in the idle mode comprise the number of connection mode setup messages that fail due to timeout.
20. The method of claim 13, wherein the parameters monitored in the idle mode comprise the number of identity requests from the rogue base station requesting an international mobile subscriber identity of the remote unit.
21. The method of claim 13, wherein the parameters monitored in the idle mode comprise the computed confidence level corresponding to the rogue base station.




Claim Rejections - 35 USC § 103



The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-5, and 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Tachikawa (US 2016/0270143), which is cited in IDS filed on 9/09/21 in view of Lindoff et al. (US 2016/0095030).




With regard to claims 2 and 13, Tachikawa teaches:  A method comprising:
 receiving, while in a connected mode (paragraph 71: In the initial state of FIG. 7, a UE 100 is in the state of having an established connection with a cellular network 1.), an indication to monitor parameters for failures during failures during a connection establishment from an idle mode (paragraphs 71-72: AP and authentication information: steps 72-73) of failures during a connection establishment from an idle mode; 
in response to receiving the indication to monitor parameters, transitioning from the connected mode to the idle mode (paragraphs 53 and 78); 
monitoring the parameters in the idle mode (step S13 and S14: paragraphs 73-74); 
transmitting a request to a first base station to establish a connection (Step S15a and step 15b: paragraphs 75-76); and 
in response to not receiving a correct response to establish the connection from the first base station (see step 16: authentication failure: paragraphs 75-76): 
performing a cell reselection resulting in selection of a second base station (paragraph 78: connect to cellular network); and 
transmitting, from a remote unit, a failure report to the second base station, wherein the failure report comprises the parameters gathered during the connection establishment failure with the first base station and the parameters gathered in the idle mode (step S17: paragraphs 76-78).  

    PNG
    media_image1.png
    663
    631
    media_image1.png
    Greyscale


  Although Tachikawa teaches UE receiving AP information and parameter information in a connected state (paragraphs 71-73),  Tachikawa fails to explicitly discloses the UE transitioning to idle mode for AP detection.  Thus, Tachikawa fails to teach transitioning from the connected mode to the idle mode in response to receiving the indication to monitor parameters.  
Similar to Tachikawa, Lindoff discloses a mobile device receiving connection parameter information in active mode (see figure 2: paragraphs 69-73).  Lindoff also explicitly teaches the process of transitioning from active mode to idle mode after receiving connection setup parameter information (see step 210-214: paragraphs 79-83). 

    PNG
    media_image2.png
    486
    369
    media_image2.png
    Greyscale

Since Tachikawa’s parameter information can be viewed as connection setup parameters based broadest reasonable interpretation, it would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have the UE transition from the connected mode to the idle mode in response to receiving the indication to monitor parameters as taught by Lindoff in the system of Tachikawa in order to reduce overhead signaling  (Lindoff: paragraph 12).  

With regard to claims 3, 14,  and 17, Tachikawa teaches: wherein the indication to monitor parameters in the idle mode is received in response to a likelihood of a rogue base station being in an area (paragraphs 64-70:determining a spoofing AP ).   
With regard to claim 4, Tachikawa teaches: wherein the parameters monitored in the idle mode comprise a time in the idle mode during communication with the first base station (paragraphs 70 and 76:  time information relating to authentication failure time for the detected AP 300). 

With regard to claim 12, Tachikawa teaches: wherein not receiving a correct response from the first base station comprises determining a security key mismatch, a certificate failure, an authentication failure, a connection setup failure, or some combination thereof (paragraphs 75-76).  
With regard to claim 16, Tachikawa teaches: wherein the alarm comprises an identifier of the rogue base station (paragraphs 70 and 76:  the report information includes at least one of the identifier of the AP ("spoofing AP") 300 detected by the UE 100).  

With regard to claim 15, Tachikawa teaches:  An apparatus (see figure 3) comprising: 
a transmitter (see figure 3: paragraphs 42-47) that transmits an indication to a remote unit in a connected mode for the remote unit to monitor parameters of failures during a connection establishment from an idle mode (see steps S11 and S12: paragraphs 71-74); 
a receiver (see figure 3: paragraphs 42-47) that receives a failure report from the remote unit (step S17: paragraphs 76-78) , wherein the failure report comprises the parameters gathered during a connection establishment failure with a base station and the parameters gathered in the idle mode; and a processor that identifies a rogue base station from the failure report (paragraphs  75-78), wherein the transmitter transmits an alarm identifying the rogue base station  (step S17: paragraphs 76-78).  

    PNG
    media_image3.png
    359
    588
    media_image3.png
    Greyscale

  Although Tachikawa teaches UE receiving AP information and parameter information in a connected state (paragraphs 71-73),  Tachikawa fails to explicitly discloses the UE transitioning to idle mode for AP detection.  Thus, Tachikawa fails to teach the remote unit, in response to receiving the indication to monitor parameters, transitions from the connected mode to the idle mode and monitors the parameters in the idle mode. 

Since Tachikawa’s parameter information can be viewed as connection setup parameters based broadest reasonable interpretation, it would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have the remote unit, in response to receiving the indication to monitor parameters, transitions from the connected mode to the idle mode and monitors the parameters in the idle mode as taught by Lindoff in the system of Tachikawa in order to reduce overhead signaling  (Lindoff: paragraph 12).  
With regard to claim 5, Tachikawa teaches: wherein the parameters monitored in the idle mode comprise a time taken to enter a connected mode during communication with the first base station (paragraphs 70, 76, 78).  








Claims 6-9, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tachikawa and Lindoff as applied to claims 2/15 above, and further in view of Kumar et al. (US 2019/0045423), which is cited in IDS filed on 9/09/2021.

With regard to claims 6 and 18, Although the system of Tachikawa discloses UE receiving network parameters, measurement instruction, and authentication information from the network (paragraphs 72-73), Tachikawa does not explicitly list all measurements and parameters options.  Thus, the system of Tachikawa and Lindoff fails to suggest/teach the parameters monitored in the idle mode comprise a number of attempts to send a connected mode setup during communication with the first base station.  
Kumar disclose a process of stopping connection to a fraudulent/rogue network/AP (paragraphs 07 and 81-83), which is similar to system in Tachikawa. Kumar teaches a process of sending a number of requests to connect a network (see figure 3 and figure 10c: paragraphs 147-149).   
0081] However Random attacks/non-persistent attacks i.e., fake network elements can give reject and in some time shut down or disappear. The UE 100 then moves on to its original network element to get the service. Now, the fake network is turned ON again give the same reject which will increment the counter. This continuous till maximum attempt counter is reached, then the UE 100 will assume that reject is from actual network element and can make SIM/USIM invalid or add PLMN to be part of FPLMN list or FPLMN for GPRS service list and becomes a case of denial of service attack (DOS) attack, as detailed in FIG. 2.

Therefore, it would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have the parameters monitored in the idle mode comprise a number of attempts to send a connected mode setup during communication with the first base station as taught by Kumar for UE of Tachikawa and Lindoff in order to improve network reliability (Kumar: paragraph 07).  

With regard to claim 7, Kumar also teaches: further comprising determining whether the number of attempts passes a predetermined threshold, and, in response to the number of attempts passing the predetermined threshold, determining that a correct response from the first base station is not received  (paragraphs 81 and paragraph 147-149: counter reached maximum value: see figure 10c).

    PNG
    media_image4.png
    781
    675
    media_image4.png
    Greyscale

With regard to claims 8 and 19: Although the system of Tachikawa discloses UE receiving network parameters, measurement instruction, and authentication information from the network (paragraphs 72-73), Tachikawa does not explicitly list all measurements and parameters options.  Thus, the system of Tachikawa and Lindoff fails to suggest/teach the parameters monitored in the idle mode comprise a number of connection mode setup messages that fail due to timeout.  
Kumar disclose a process of stopping connection to a fraudulent/rogue network/AP (paragraphs 07 and 81-83), which is similar to system in Tachikawa. Kumar also teaches retry timer for to indicated the number times to send connection request (paragraphs 89 and 147: The retry timer 112 for example: T3247/T3347 (TRetry) can retry after expiry of pre-defined time or by Manual PLMN 200 selection or due to some other triggers as per the current standard/method and if the relevant ATTACH ACCEPT is received then corresponding the counter (the PLMN specific attempt counter/the PLMN specific PS attempt counter) can be reset by using the reset unit 110.).  
Therefore, it would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have the parameters monitored in the idle mode comprise a number of connection mode setup messages that fail due to timeout as taught by Kumar for UE of Tachikawa and Lindoff in order to improve network reliability (Kumar: paragraph 07).  

 
With regard to claims 9 and 20: Although the system of Tachikawa discloses UE receiving network parameters, measurement instruction, and authentication information from the network (paragraphs 72-73), Tachikawa does not explicitly list all measurements and parameters options.  Thus, the system of Tachikawa and Lindoff fails to suggest/teach the parameters monitored in the idle mode comprise a number of identity requests from the first base station requesting an international mobile subscriber identity.  

Kumar disclose a process of stopping connection to a fraudulent/rogue network/AP (paragraphs 07 and 81-83), which is similar to system in Tachikawa. Kumar teaches the connection is rejected due to invalid SIM/USIM (paragraphs 80-81, 89).   
Therefore, it would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have the parameters monitored in the idle mode comprise a number of identity requests from the first base station requesting an international mobile subscriber identity as taught by Kumar for UE of Tachikawa and Lindoff in order to improve network reliability (Kumar: paragraph 07).  


Claims 10-11, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Tachikawa and Lindoff as applied to claims 2/15 above, and further in view of Shaik et al. (US 2019/0110205), which is cited in IDS filed on 9/09/2021.

With regard to claims 10 and 21: Although the system of Tachikawa discloses UE receiving network parameters, measurement instruction, and authentication information from the network (paragraphs 72-73), Tachikawa does not explicitly list all measurements and parameters options. Thus, the system of Tachikawa and Lindoff fails to teach/suggest the parameters monitored in the idle mode comprise a computed confidence level that the first base station is a rogue base station.  
Shaik disclose a process of detecting to a fake base station (see figures 2b and 3: see step 17 and step 25: paragraphs 154 and 165), which is similar to system in Tachikawa. Shaik also determines fake base station based on fake BS rating  (see step 8 and step 11 in figure 2a: paragraphs 135-136 and 140-14. The examiner views rating as confidence level.  ).   


    PNG
    media_image5.png
    539
    767
    media_image5.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have the parameters monitored in the idle mode comprise a computed confidence level that the first base station is a rogue base station as taught by Shaik in the system of Tachikawa and Lindoff in order to  improve network security (Shaik: paragraph 81).  

 With regard to claim 11, Tachikawa teaches: Although the system of Tachikawa discloses UE receiving network parameters, measurement instruction, and authentication information from the network (paragraphs 72-73), Tachikawa does not explicitly list all measurements and parameters options. Thus, the system of Tachikawa and Lindoff fails to teach/suggest the process of ignoring broadcasted system information from the first base station during performing the cell reselection.  
Shaik disclose a process of detecting to a fake base station (see figures 2b and 3: see step 17 and step 25: paragraphs 154 and 165), which is similar to system in Tachikawa. Shaik also discloses fake base station will be ignored after fake base station is detected (paragraph 166 ).   

0166] The appropriate measures are depending upon the capabilities of the wireless communication device. At least the wireless communication device should stop operating with the fake base station. Hence, the registration needs to be stopped. If this is possible by carrying out a reselection to the previous base station is a question of standard compliance. A power down and re-start with a selection of a base station for first registration, wherein the detected fake base station is ignored should in any case be helpful.

Therefore, it would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have a process of ignoring broadcasted system information from the first base station during performing the cell reselection as taught by Shaik in the system of Tachikawa and Lindoff in order to  improve network security (Shaik: paragraph 81).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Snider et al. (US 2018/0309769: see figure 5) 
Nandha Premnath et al. (US 2018/0205749: see figure 4)
Piqueras Jover et al. (US 2017/0126411: see figure 5)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS R SMITH whose telephone number is (571)270-1096. The examiner can normally be reached Monday-Friday 9:00 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571)270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARCUS SMITH/           Primary Examiner, Art Unit 2419